DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 130 and 140 in figures 7 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 15 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “A rod bearing to be…” within the preamble of the claim, therefor as written the claim only requires the rod bearing and does not specifically require the “rail” that’s within the preamble. This becomes ambiguous and contradictory when the claim states “a ring shape and made of the same metallic material as the rail”. It is unclear if the rail is required by the claim. It is also unclear if the ring shape is required to be of a metallic material. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hull (US20110061306 hereinafter Hull) in view of Nolte (DE102012105182 hereinafter Nolte).

	With regard to claims 1 and 11, Hull teaches
A vehicle body (16);
A rail (60) attached to the vehicle body (16), the rail (60) made of metallic material (rail is made of metal, page 4 paragraph [0027]); 
A sliding door (12) attached to the vehicle body (16) by the rail (60)
A sliding roller (70) slidably attached to the rail (60); and


Hull does not teach that it’s rod bearing used for the sliding door has an outer side portion formed in a ring shape and made of the same metallic material as it’s rail which is metal, as well as an inner side portion made of a plastic material thus having a rod bearing that is composed of a hybrid type composite structure containing both plastic and metallic materials.

However Nolte teaches 
A rail (2) for a sliding door (7) that has a rod bearing (4'''') comprising an outer side portion (63) formed in a ring shape and an inner side portion (17''’') made of a plastic material (The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing, page 3), wherein the rod bearing (4'''') has a hybrid type composite structure in which a material of the outer side portion (“the metal ring (63)”, page 5) and a material of the inner side portion (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) are different from each other.

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, to have the rod bearing 
	
With regard to claims 2 and 12, Nolte teaches
the outer side portion (63) is made of steel (“this metal ring may be made of steel”, page 2).

However Nolte is silent to the steel being stainless

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the outer side portion be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is the most commonly used steel in the art. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI).

	With regard to claims 3 and 13, Nolte teaches
the outer side portion (63) is made of stainless steel (“this metal ring may be made of steel”, page 2) to prevent abnormal noise caused by slip.

However Nolte is silent to the steel being stainless

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the outer side portion be made of stainless steel because stainless steel provided the known benefit of being resistant to corrosion and is the most commonly used steel in the art. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. (See MPEP 2144.04 VI).


	With regard to claims 5 and 15 as best understood, Nolte teaches
the inner side portion (17’’’) includes a material (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) having flexibility to absorb shock (rubber is known to both be flexible and be able to absorb shock within the art) generated when the sliding door is operated.

	With regard to claims 6 and 16, Nolte teaches


	With regard to claims 7, 8 and 17, Nolte teaches
the outer side portion (63) is made of the same metallic material as the rail (metal rail from Hull) to prevent slip of the rod bearing (4'''') and the inner side portion (17’’’’) is made of the plastic material (“The damping ring 17 is preferably made of an elastic material which may be rubbery, rubbery or plastic-containing”, page 3) to enable vibration isolation by buffering when the sliding door (7) is operated.

	With regard to claims 9 and 18, Nolte teaches
a curved groove (26’’’’) is formed along a circumference at an outer center portion (side of 17’’’’ closest to 63) of the inner side portion (17’’’’); and the outer side portion (63) has a shape corresponding to the curved groove (26’’’’) to be inserted into and coupled to the curved groove (26’’’’).

	With regard to claims 10 and 19 as best understood, Nolte teaches
	The curved groove (26’’’’) is formed to be tapered such that a width thereof becomes wider toward the outside (the groove 26’’’’ that seats 18’’’’ is tapered to get wider at the outside).


Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hull in view of Nolte in further view of Aida (CN107251376 hereinafter Aida).

	With regard to claims 4 and 14, Hull in view of Nolte does not teach
a surface of the stainless steel is coated with fluorine.

However Aida teaches a slidable metal bearing for a door that that is formed with a fluorine resin layer (page 6).

	It would have been obvious to one ordinary skilled in the art at the time of filling of applicant’s invention to have modified Hull, having the rod bearing configuration of Nolte, to have the stainless steel be formed with a fluorine resin of Aida because fluorine resin coating would improve the durability and prevent future damage to the steel portion that is coated with fluorine. Fluorine coatings provided the known benefit of reducing corrosion and wear of materials such as steel and the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ALVAREZ whose telephone number is (571)272-7830. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL ALVAREZ/Examiner, Art Unit 3637                                                                                                                                                                                                        
/DANIEL J TROY/Supervisory Patent Examiner, Art Unit 3637